Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-14 and 21-26 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 4/14/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7, 11-12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister (US 20060285945) in view of Mullapudi (US 20060231382).
As to claim 1, Hofmeister discloses a processing system for forming coatings comprising:
A linear transport processing section configured for transporting substrate carriers individually and one at a time in a linear direction (figure 2: transport chamber 18 with linear motor 30 for substrate support 22);
A processing section (figure 2: processing chambers 20);
At least one ion beam assisted deposition processing chamber within the processing section configured to deposit a coating (paragraph 61: processing chambers including ion implantation and other deposition processes);
A plurality of substrate carriers for mounting substrates (figure 3: substrate carriers 122 A and B);
Means for transferring the substrate carriers between the linear transport processing section and the processing section without exposing the substrate carrier to atmosphere (figure 2: load lock 14 to prevent exposing transport 18 
The substrate remaining on the carriers during movement processes (figures 12-12a-b: showing movement ability of cart frame components 158 and 160 to move along transport path direction 150 and into and out of processing chambers/modules [166] along direction 152; paragraphs 65-66).

As to the claim limitations of the substrate remaining on the carrier during the process, it is important to note that the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  As discussed above, Hofmeister explicitly discloses knowledge in the art of movement of the cart frame supporting the substrate along the transport track and into and out of the processing chambers (figures 12/12b) as well as along the transport tracks.


Hofmeister, while disclosing batch movement of substrates within the processing chambers as desired (paragraph 59), is silent as to specific batch processing chambers with rotation of the substrates about a central axis.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use batch rotation with rotation, as disclosed by Mullapudi, in the system of Hofmeister, because this allows for concurrent deposition at various target positions of multiple wafers within the processing chamber (Mullapudi at abstract, figure 3, paragraph 10).
	As to the limitations of the intended use of the system to deposit an anti-reflective and oleophobic coating, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  Additionally, Hofmeister discloses deposition of various materials by processing stations/chambers within the disclosure of its system (paragraph 61: listing of deposition materials) and is therefore capable of deposition of coatings including anti-reflective and oleophobic coatings.


	As to claim 3, Hofmeister discloses the substrate carrier comprises a transport base, rotating section, and top plate on rotating section (embodiment of figure 17: transport carrier [base] 502 with robot arm [rotating section] 536 with wafer chuck [top plate] 504).
	As to claim 5, Hofmeister discloses an individual wafer [substrate] holding mechanism which can rotate to improve wafer alignment (figure 20: wafer 506 on rotating support 504; paragraph 82), but is silent as to rotation of a batch pallet of substrates.
Mullapudi discloses a batch wafer pallet which rotates between processing positions within a processing chamber (figure 3; paragraph 45).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both an individual rotation mechanism, as disclosed by Hofmeister, and batch pallet [planetary] rotation mechanism, as disclosed by Mullapudi, because this allows for both the individual wafer alignment and batch processing goals of each reference.
	As to claim 6, Hofmeister discloses a plurality of processing chambers arranged in two rows in back-to-back orientation and a belt passing through the chambers forming a race track course for conveying the substrate carriers (figure 6: embodiment with single track substrate carrier through two rows of processing chambers; figure 7: embodiment with two tracks of substrate transport, and connection, forming ‘race track’ configuration through two double rows of processing chambers; paragraph 68: movement mechanism of substrate carrier includes cable pulleys, belts, bands, etc.).

	As to claim 11, Hofmeister discloses a plurality of linear transporting and processing sections (figures 7/7a).
	As to claim 12, Hofmeister discloses robotic arms attached to the linear transport mechanisms (figures 17 and 23-24: showing robot arm sections of linear transport bases 502; paragraph 78-79).
	As to claim 14 and its limitation of formation of an oleophobic coating, it is important to note that the material worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).  Hofmeister discloses vapor deposition of any desired material by processing stations/chambers within the disclosure of its system (paragraph 61: deposition materials and techniques) and therefore Hofmeister’s processing chambers are capable of forming an oleophobic coating.
 As to claim 21 Hofmeister and Mullapudi disclose substrate carriers with movement mechanisms (motive forces) in both a free linear track and batch processing section (Hofmeister at paragraph 46: linear track motor on rails; Mullapudi at paragraph 60: motor to rotate substrate support pallet).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister in view of Mullapudi, as applied to claim 3 above, and further in view of Shibamoto (US 20090134012)
As to claim 4, Hofmeister discloses a rotating substrate support, but is silent as to a rod and magnetic strip to impart the rotation.
Shibamoto discloses a substrate carrier for transport between various processing chambers (abstract; figure 4).  Shibamoto also discloses knowledge in the art of using a transport mechanism for a substrate including a movable and rotatable holder using magnet and rod mechanisms to effect movement and rotation (paragraphs 49-50:linear movement and rotation effected by magnets and driving rod).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use magnetic couplings, as disclosed by Shibamoto, in the system of Hofmeister in view of Mullapudi, because this allows for linear and rotational movement of a substrate holder (Shibamoto at paragraphs 49-50).
As to claim 13, Hofmeister and Mullapudi discloses rotatable substrate holders and batch processing of substrates, as discussed above, but are silent as to vertically oriented substrates.
Shibamoto discloses substrate holders for vertical orientation of a plurality of substrates to allow for simultaneous deposition onto both sides of the substrate (figure 2: deposition sources 205 with centrally located substrate 206, held vertically; paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vertically held substrates, as disclosed by .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister in view of Mullapudi, as applied to claim 6 above, and further in view of Nomura (US 20020064595).
As to claim 8, Mullapudi discloses a batch processing chamber with multiple sputtering sources (figure 3), but is silent as to shutters.
Nomura discloses a substrate processing system in which a batch processing chamber is connected to a transport chamber, the processing chamber containing a rotating substrate support and multiple deposition sources (abstract; figures 1 and 3).  Nomura also discloses knowledge in the art of using a shutter to prevent cross contamination between different target sources (abstract; paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a shutter, as disclosed by Nomura, in the system of Hofmeister and Mullapudi, to prevent contamination within a chamber with different material sources (Nomura at paragraph 24).
As to claim 9, Hofmeister discloses connections with or without gate valves between chambers (figure 7: processing chambers 301 and 302 along transport lines 18b/a vs figure 7a: embodiment with gate valves 654 between transport sections with processing stations with shared atmosphere within transport sections, including metal deposition ‘PVD’ section 648).
.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister in view of Mullapudi, as applied to claim 21 above, and further in view of Caveney (US 20140271083).
As to claim 22, Hofmeister discloses linear movement with each carrier independently movable (paragraph 52) while Mullapudi discloses rotational movement with a motor (paragraph 60).  However, neither reference explicitly discloses linear movement with use of a wheel or rotational movement from a motor and belt structure.
Caveney discloses a substrate processing system in which a transport system for wafer/substrate processing by individual or batch processing systems in modules attached to the transport path (abstract; paragraphs 8 and 298).  Caveney also discloses knowledge in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use standard movement mechanisms, including wheels and belts attached to motors, to effect the substrate support movement, as disclosed by Caveney, in the system of Hofmeister in view of Mullapudi, because this allows for effective controlled transport (Caveney at abstract, paragraph 9).

Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23 requires an upper and lower tunnel in the linear transport section with an elevator for transport of substrate carriers therebetween.  While elevator systems for vertical movement of substrates and carriers is known in the art, none of the prior art teaches nor suggest two distinct transport sections with an elevator to transport between the two sections.

Response to Arguments
Applicant argues in the remarks that Hofmeister, as discussed above, does not disclose the substrate remaining on the substrate carrier through the entire processing system as required by the instant claims, as amended.
This argument is not found persuasive for two reasons.

Second, Hofmesiter, while not explicitly disclosing that the substrate and its carrier remain together through the whole process, from transport section to chambers, does actually imply this.  Figures 12, 12a-b illustrate the movement of the carrier along its transport rail in direction 150, and a portion of the carrier is further movable in a direction into the substrate processing section in direction 152.  Figure 12a, and its accompanying description at paragraphs 64-68, illustrates the platen portion [substrate carrier] extending and capable of holding the substrate entirely within a processing chamber 166.  This implies no need to remove the substrate from this carrier for processing, as the substrate can be extended into the chamber, processed, and removed without extra steps as argued by Applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON BERMAN/Primary Examiner, Art Unit 1794